                                                            Case 2:17-cv-06972-JGB-KK Document 40 Filed 06/21/21 Page 1 of 6 Page ID #:733


                                                              1    Esperanza Cervantes Anderson | SBN 197953
                                                              2    LAW OFFICE OF ESPERANZA CERVANTES ANDERSON
                                                                   1037 North Allen Avenue
                                                              3    Pasadena, California 91104
                                                              4    Tel.: (626) 219-6773
                                                                   Fax: (626) 389-8911
                                                              5
                                                              6    Attorney for Plaintiff Relator
                                                                   FRANK ADOMITIS
                                                              7
                                                              8                       UNITED STATES DISTRICT COURT
                                                              9               FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                             10
E SPERANZA C ERVANTES A NDERSON




                                                             11    UNITED STATES OF AMERICA                        Case No. CV 17-06972 JGB (KKx)
                                                             12    ex rel. FRANK ADOMITIS, an
                                                                   individual,                                     Hon. Jesus G. Bernal
                                                             13
                                  P ASADENA , C ALIFORNIA




                                                                                Relator,
                                                             14                                                    DECLARATION OF
                                                             15          v.                                        ESPERANZA CERVANTES
                                                                                                                   ANDERSON REGARDING
                                                             16    OJAI VALLEY COMMUNITY                           LOST OPPOSITION [DOCKET
                                                                   HOSPITAL; DOES 1 through 20,                    NO. 39]
     OF




                                                             17
                                                                   inclusive,
L AW O FFICE




                                                             18
                                                                                Defendants.
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25

                                                             26
                                                             27
                                                             28
                                                                                                             -1-
                                                                     DECLARATION OF ESPERANZA CERVANTES ANDERSON REGARDING LOST OPPOSITION [DOCKET NO. 39]
                                                            Case 2:17-cv-06972-JGB-KK Document 40 Filed 06/21/21 Page 2 of 6 Page ID #:734



                                                              1          DECLARATION OF ESPERANZA CERVANTES ANDERSON
                                                              2         I Esperanza Cervantes Anderson, declare as follows:
                                                              3         1.     I am an attorney at law, duly authorized to practice law before all of
                                                              4   the courts of the State of California and the United States District Court for the
                                                              5   Central District of California. I am familiar with the files, pleadings, and facts of
                                                              6   this case and could and would competently testify to the following facts on the
                                                              7   basis on my own personal knowledge.
                                                              8         2.     On March 29, 2021, I filed a motion to withdraw as counsel of record
                                                              9   for Plaintiff and Relator Frank Adomitis (“Relator”). See Docket No. 37.
                                                             10         3.     On June 2, 2021, the Court granted my motion and ordered me to serve
E SPERANZA C ERVANTES A NDERSON




                                                             11   the order on Relator. I did so on June 4, 2021. See Docket No. 38.
                                                             12         4.     I continued to feel uneasy given how badly the attorney-client
                                  P ASADENA , C ALIFORNIA




                                                             13   relationship with Relator had broken down. On June 18, 2021, I checked Pacer and
                                                             14   saw the “Lost Opposition” filed by Relator. See Docket No. 39.
                                                             15         5.     I am filing this declaration to prevent Relator from misstating the facts.
                                                             16   Upon information and belief, Relator’s Opposition was not lost, but instead
     OF




                                                                  withheld until after the Court’s ruling on my motion. Investigation I conducted has
L AW O FFICE




                                                             17
                                                             18   revealed that Jeff Koehn, the person who signed the proof of service on the
                                                             19   Opposition, received his JD from the University of LaVerne College of Law in
                                                             20   2001 and has worked since for many plaintiff’s law firms and has also worked as a
                                                             21   paralegal instructor. [Although Relator feigns ignorance of the law because he is
                                                             22   pro per, his opposition which cites case law and makes legal arguments looks to me
                                                             23   as though it were written by a lawyer.]
                                                             24         6.     I received a copy of Relator’s Opposition by mail in late April 2021. I
                                                             25   never received any notice that the Opposition had been electronically filed.
                                                             26         7.     On May 7, 2021, I e-mailed Relator to inform him the Opposition he
                                                             27   had mailed to me was not on Pacer. The Court’s website provides a mechanism by
                                                             28
                                                                                                             -2-
                                                                     DECLARATION OF ESPERANZA CERVANTES ANDERSON REGARDING LOST OPPOSITION [DOCKET NO. 39]
                                                            Case 2:17-cv-06972-JGB-KK Document 40 Filed 06/21/21 Page 3 of 6 Page ID #:735



                                                              1   which a person without a Pacer account can e-file documents. I had provided these
                                                              2   instructions to Relator when I filed my motion to withdraw in March 2021. On May
                                                              3   7, 2021, I reminded Relator of the instructions. I informed Relator that he would
                                                              4   have to e-file any documents to ensure they were reviewed by the Court. I told
                                                              5   Relator that the deadline to file an Opposition was May 17, 2021. I cautioned
                                                              6   against disclosing privileged communications. I could not possibly file such
                                                              7   communications in the public record. I cannot file this email with the Court because
                                                              8   it contains privileged communications but if requested I can provide the email for
                                                              9   the Court’s review in camera.
                                                             10         8.     As of May 24, 2021, when I filed my reply, there was no opposition on
E SPERANZA C ERVANTES A NDERSON




                                                             11   Pacer. I believed that Relator never actually filed or mailed to the US Attorney or
                                                             12   opposing counsel, the Opposition he sent to my office in light of my caution about
                                  P ASADENA , C ALIFORNIA




                                                             13   publically filing privileged documents.
                                                             14         9.     Now that Relator has filed his “Lost” Opposition, it is clear why I had
                                                             15   to move to withdraw as counsel. Far from showing that my motion to withdraw
                                                             16   should have been denied, the “Lost” Opposition shows why the motion to withdraw
     OF




                                                                  was correctly granted. Relator’s statements show he does not want my legal advice.
L AW O FFICE




                                                             17
                                                             18   I am accused of trying to manipulate the situation to obtain money from him, or of
                                                             19   giving legal advice out of insecurity about my own abilities, or because I would
                                                             20   rather work on other cases. It is impossible to represent a client when the client
                                                             21   does trust the attorney.
                                                             22         10.    The circumstances surrounding Relator’s failure to timely file his
                                                             23   “Lost” Opposition also shows why the motion to withdraw needed to be granted.
                                                             24   Despite warnings about the attorney-client privilege and waiver of that privilege,
                                                             25   Relator filed privileged communications anyway. Relator’s willingness to file
                                                             26   privileged communications directly with the Court means that – for his own
                                                             27   protection – I cannot safely communicate with Relator in writing. But, given the
                                                             28
                                                                                                             -3-
                                                                     DECLARATION OF ESPERANZA CERVANTES ANDERSON REGARDING LOST OPPOSITION [DOCKET NO. 39]
                                                            Case 2:17-cv-06972-JGB-KK Document 40 Filed 06/21/21 Page 4 of 6 Page ID #:736



                                                              1   distrust and accusations, for my own protection, I cannot communicate with Relator
                                                              2   in a method that is not recorded. Under these circumstances, California Rule of
                                                              3   Professional Conduct 1.16 requires my withdrawal. Indeed, if we cannot
                                                              4   communicate with each other, and my legal advice is not trusted, my continued
                                                              5   presence in the lawsuit would actually harm Relator rather than help him. The
                                                              6   Court’s June 2, 2021 Order should not be disturbed.
                                                              7         I declare, under penalty of perjury under the laws of the United States of
                                                              8   America and the State of California, that the foregoing is true and correct.
                                                              9         Executed on this 21st day of June 2021 at Pasadena, California.
                                                             10
E SPERANZA C ERVANTES A NDERSON




                                                             11
                                                                                                           /s/ Esperanza Cervantes Anderson___
                                                                                                           Esperanza Cervantes Anderson
                                                             12
                                  P ASADENA , C ALIFORNIA




                                                             13
                                                             14
                                                             15
                                                             16
     OF
L AW O FFICE




                                                             17
                                                             18
                                                             19

                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                             -4-
                                                                     DECLARATION OF ESPERANZA CERVANTES ANDERSON REGARDING LOST OPPOSITION [DOCKET NO. 39]
                                                            Case 2:17-cv-06972-JGB-KK Document 40 Filed 06/21/21 Page 5 of 6 Page ID #:737



                                                              1           I am employed in the County of Los Angeles, State of California. I am over the age of eighteen
                                                                  and not a party to the within action, and my business address is Law Office of Esperanza Cervantes
                                                              2   Anderson, 1037 N. Allen Avenue, Pasadena, California 91104 (the "business").
                                                              3            On June 21, 2021, I served the following document(s): DECLARATION OF ESPERANZA
                                                                  CERVANTES ANDERSON REGARDING LOST OPPOSITION [DOCKET NO. 39] on the
                                                              4   interested parties in this action by placing a true and correct copy thereof enclosed in a sealed envelope
                                                                  addressed as follows:
                                                              5
                                                                                                   SEE ATTACHED
                                                              6
                                                              7
                                                                                   BY REGULAR U.S. MAIL: I am readily familiar with the business' practice for
                                                              8   collection and processing of correspondence for mailing with the United States Postal Service; such
                                                                  correspondence would be deposited with the United States Postal Service the same day of deposit in the
                                                              9   ordinary course of business. I know that the envelope was sealed and, with postage thereon fully prepaid,
                                                                  placed for collection and mailing on this date, following ordinary business practices, in the United States
                                                             10   mail at Pasadena, California.
E SPERANZA C ERVANTES A NDERSON




                                                             11              X     BY E-MAIL: I sent a true and complete copy of the document(s) described above by
                                                                  facsimile transmission to the e-mail addresses set forth opposite the name(s) of the person(s) set forth on
                                                             12   the attached service list.
                                  P ASADENA , C ALIFORNIA




                                                             13                    BY FEDERAL EXPRESS OVERNIGHT DELIVERY OR OTHER EXPRESS
                                                                  OVERNIGHT SERVICE: I declare that the foregoing described document(s) was(were) deposited on the
                                                             14   date indicated below in a box or other facility regularly maintained by the express service carrier, or
                                                                  delivered to an authorized courier or driver authorized by the express service carrier to receive documents,
                                                             15   in an envelope or package designated by the express service carrier with delivery fees paid or provided for,
                                                                  addressed to the person(s) on whom it is to be served, at the address as last given by that person on any
                                                             16   document filed in the cause and served on this office.
     OF
L AW O FFICE




                                                             17                   BY PERSONAL SERVICE: I caused such envelope to be delivered by hand to the above
                                                                  address(es).
                                                             18
                                                                                   (State) I declare under penalty of perjury under the laws of the State of California that the
                                                             19   foregoing is true and correct.

                                                             20              X (Federal) I declare that I am employed in the office of a member of the bar of this court at
                                                                  whose direction the service was made.
                                                             21
                                                                          Executed on June 21, 2021 at Pasadena, California.
                                                             22
                                                             23                                                                   _/s/Esperanza Cervantes Anderson_____
                                                                                                                                  Esperanza Cervantes Anderson
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                                       -5-
                                                                      DECLARATION OF ESPERANZA CERVANTES ANDERSON REGARDING LOST OPPOSITION [DOCKET NO. 39]
                                                            Case 2:17-cv-06972-JGB-KK Document 40 Filed 06/21/21 Page 6 of 6 Page ID #:738



                                                              1                                          SERVICE LIST
                                                              2
                                                                    Alexander S. Birkhold                       Kent A. Kawakami
                                                              3     (alexander.birkhold@arentfox.com)           Kent.Kawakami@usdoj.gov
                                                                    ARENT FOX LLP                               Assistant U.S. Attorney
                                                              4     555 West Fifth Street, 48th Floor           United States Attorney's Office
                                                                    Los Angeles, California 90013-1065          Central District of California
                                                              5                                                 300 N. Los Angeles Street, No. 7516
                                                                                                                Los Angeles, California 90012
                                                              6
                                                                    Frank Adomitis
                                                              7     (franksc@startmail.com)
                                                                    8990 19th Street, #290
                                                              8     Rancho Cucamonga, CA 91701.
                                                              9
                                                             10
E SPERANZA C ERVANTES A NDERSON




                                                             11
                                                             12
                                  P ASADENA , C ALIFORNIA




                                                             13
                                                             14
                                                             15
                                                             16
     OF
L AW O FFICE




                                                             17
                                                             18
                                                             19

                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                              -6-
                                                                     DECLARATION OF ESPERANZA CERVANTES ANDERSON REGARDING LOST OPPOSITION [DOCKET NO. 39]
